On Rehearing.
We are satisfied, upon re-examinatioD, with our conclusions upon the facts of this case. The debt was, we think, one for which the wife-was not liable, and could not bind herself, being that of the husband. The surety has the right by appeal to relief from the effects of an erroneous judgment.
It is therefore ordered, adjudged, and decreed that the judgment heretofore rendered by this court be set aside and annulled ; and it is now ordered, adjudged, and decreed that the judgment appealed from,, in so far as it affects or condemns Mrs. Mathers, the surety on plaintiff’s injunction bond, be annulled, avoided, and reversed, and that she recover of appellees the costs of this appeal.
The said judgment appealed from, so far as the same affects the-plaintiff, Mrs. Bowman, is not before us, and is not passed upon.